DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed November 3, 2021 has been entered. Claims 1-8 have been cancelled, and claim 9 has been amended. Claims 9-16 remain pending in this application. The amendments to the drawings and claims have overcome the objections and rejections under 35 U.S.C. § 112(b) previously submitted in the Non Final Office action mailed August 31, 2021. 

Specification
The disclosure is objected to because of the following informalities: the amended paragraph 36 includes an inconsistent description of Fig. 4. Lines 4-5 of the paragraph have been amended to recite “the square of the ratio of the wave peak rear width T2 to the wave peak front width T1 of the pulse waveform is used as the pulse characteristic value” which is consistent with the currently amended Fig. 4. However, the paragraph also states in lines 7-10 that “a pulse characteristic value of the sample A is obviously smaller than a pulse characteristic value of the sample B” (a pulse characteristic value of sample A should be bigger than sample B according to the description in lines 4-5 and amended Fig. 4) and “the pulse characteristic value (namely, the square of the ratio of the wave peak front width T1 to the wave peak rear width T2 of the pulse waveform)” which is inconsistent with the amendment in lines 4-5 of the paragraph.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the blood pressure models are configured to display.” It is unclear if the claim is setting forth a display step via some graphical display or if the claim is merely reciting that the models are built based on a relation between pulse wave velocity and blood pressure, as recited in paragraph 5 of Applicant’s Specification. For the purposes of examination, the latter interpretation will be examined. Applicant should amend the claim to more clearly recite the intended meaning. For example, following the latter interpretation, the claim limitation could be amended to “wherein the blood pressure models are configured to relate pulse wave velocity to a corresponding blood pressure value”. Claims 10-16 are rejected by virtue of their dependency on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Publication No. WO 2008/154647, hereinafter Banet, in view of U.S. Patent Application Publication No. 2017/0109495, hereinafter Xin, and U.S. Patent Application Publication No. US 2013/0184595, hereinafter Mukkamala, and U.S. Patent Application Publication No. US 2007/0276632, hereinafter Thompson. Banet and Xin were previously cited in the Non Final Office Action dated August 31, 2021.
Regarding claim 9, Banet teaches a blood pressure detecting method (Fig. 7, paragraphs 47, 48), comprising: 
providing a pulse waveform (step 160; optical waveform is a plethysmograph, paragraph 3); 
generating at least one pulse characteristic value (VI, PTT) based on the pulse waveform (steps 163, 164); 
providing a blood pressure model (equation 2, paragraph 44), wherein the blood pressure model corresponds to the pulse characteristic value;
calculating a blood pressure value (step 165).
Banet explicitly teaches all limitations of claim 1 except for providing two blood pressure models, selecting a corresponding blood pressure model according to the pulse characteristic value, calculating blood pressure using a selected model, and displaying a corresponding relation of pulse wave (Fig. 1), comprising: 
providing a pulse waveform (S101, paragraph 35); 
generating at least one pulse characteristic value based on the pulse waveform (S101, paragraph 35); 
providing at least two blood pressure models (Xin discloses at least three blood pressure models for three different age groups, paragraph 13), wherein the blood pressure models correspond to a physiological index (S102, paragraph 37); 
selecting the corresponding blood pressure model based on the physiological index (S102); and 
calculating a blood pressure value by using the selected blood pressure model (S103, paragraph 43).  
It would be obvious to one or ordinary skill in the art before the effective filing date of the invention to modify Banet such that multiple blood pressure models are provided and a best blood pressure model out of many is selected based on a physiological index, as disclosed by Xin. Xin discloses that blood pressure measurements based on pulse transit time are inaccurate, and Xin’s method of selecting a model based on a physiological index is designed to overcome such a deficiency (paragraph 3). Xin teaches a preferred embodiment where the blood pressure models correspond to an age range and are selected based on the subject’s age (“the physiological index that is used for classifying the measure object is age,” paragraph 37), and Xin acknowledges that other physiological indices may be used (paragraph 2, 42).  Banet already discloses using a physiological index that comprises an age factor (VI and age further indicate arterial stiffness, paragraph 6) to correct a blood pressure measurement based on pulse transit time, thus one would be motivated to further improve Banet’s device by generating different blood pressure models for groups based on an index indicating arterial stiffness. 
Banet and Xin in combination do not explicitly teach or suggest displaying a corresponding relation of PWV and the blood pressure value (see interpretation under the 112(b) rejection above). Banet teaches that PWV can be calculated, PTT is dependent on the propagation distance of a pressure pulse which can be approximated by the patient’s arm length, and blood pressure is inversely proportional to PTT (paragraph 4, 11). Mukkamala and Thompson teach analogous pulse wave analysis devices (Mukkamala Fig. 5; Thompson Abstract, Fig. 1). Mukkamala teaches that pulse wave velocity is an index of arterial stiffness and is related to PTT by the equation D/PTT where D is a propagation distance and PTT is the travel time across D (paragraphs 5-6, Fig. 3A). Mukkamala further teaches that the diagnostic module can compute either PTT or PWV of the subject and track a subject’s blood pressure using these quantities (paragraph 58). Thompson teaches including an arm length in a PTT-based measurement improves accuracy of a blood pressure measurement and suggests allowing arm length to be entered into the device to calculate PWV (paragraph 41). Although Mukkamala and Thompson may use different measurement methods for PTT, they teach relationships between PTT, PWV, and blood pressure that are applicable throughout the art.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Banet and Xin such that the blood pressure models relate PWV and blood pressure. Banet already teaches calculating a PTT and recognizes that a propagation distance can be approximated by arm length, so one would be motivated to calculate PWV from PTT because the relationship between PWV and PTT is known in the art, as shown by Mukkamala and Thompson, and because including an arm length measurement can improve a blood pressure measurement, as taught by Thompson paragraph 41. This modification could be carried out by scaling an inverse value of PTT by 
Regarding claims 10 and 11, Banet teaches the pulse characteristic value can comprise a wave peak, a wave trough, a wave peak front width of the pulse waveform or a wave peak rear width of the pulse waveform (paragraph 43, 62).  
  Regarding claim 15, Xin teaches blood pressure models are built through regression analysis or machine learning (blood pressure models generated using a regression equation, paragraph 41).  
Regarding claim 16, Banet teaches further 11providing a heartbeat waveform (ECG electrodes measure an electrical waveform, paragraph 30), wherein the step of generating the at least one pulse characteristic value is that the at least one pulse characteristic value is generated based on the pulse waveform and the heartbeat waveform (PTT is calculated from the ECG and optical sensor waveforms, paragraphs 8, 11-12).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Xin, Mukkamala and Thompson, as applied to claims 9 and 11 above, and further in view of Khitwongwattana (WO 2017/171632). Khitwongwattana was also previously cited in the Non Final Office Action dated August 31, 2021.
Banet in view of Xin, Mukkamala, and Thompson teaches a system that improves non-invasive blood pressure measurements by selecting a model based on a physiological index indicating arterial stiffness of a subject. Both Banet and Xin consider using dicrotic notch height properties to estimate blood pressure (Banet paragraph 62; Xin paragraphs 12, 35). Khitwongwattana teaches analogous art comprising a non-invasive method of estimating blood pressure. Khitwongwattana also acknowledges the problem within the art of blood pressure measurement being affected by age and arterial stiffness 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Banet, Xin, Mukkamala, and Thompson by using the function Khitwongwattana discloses (Equation 1, pg. 12) as an additional or alternative pulse characteristic value. One would be motivated to do so because Khitwongwattana provides a means of improving blood pressure measurements by not using dicrotic notch or diastolic peak features to estimate blood pressure since those features are less distinctive in older subjects and lead to inaccurate blood pressure measurements. Since, Banet and Xin suggest the use of dicrotic notch features (Banet paragraph 62; Xin paragraphs 12, 35), the same improvement could be applied by using Equation 1 in addition to or alternatively to the current pulse characteristic values (VI, age, and PTT). Furthermore, since Banet already discloses that rise and fall times can be used to indicate arterial properties and estimate blood pressure (paragraph 62), this modification could be carried out with a reasonable expectation of success.
Regarding claim 12, Khitwongwattana teaches that stiffer arteries in older subjects lead to shorter intervals between the systolic and diastolic peak of the pulse wave. In other words, the wave peak rear width of the pulse waveform of an older subject is shorter relative to the wave peak rear width of the pulse waveform of a younger subject at the same pulse rate (Khitwongwattana Fig. 9, pg. 3, lines 16-19, 22-28). This also means that the wave peak front width of the pulse waveform of an older subject will be longer relative to the wave peak front width of the pulse waveform of a younger subject. Since, the combination of Banet, Xin, Mukkamala, and Thompson teaches that age or indicator of age VI can be used to classify a corresponding blood pressure model, then each blood pressure model should 
Regarding claim 13, Khitwongwattana teaches the preferred embodiment of the pulse characteristic value (Equation 1) comprises a ratio of a wave peak front width of the pulse waveform to a wave peak rear width of the pulse waveform (Equation 2).  
Regarding claim 14, Equation 1 taught by Khitwongwattana comprises a square of a ratio of a wave peak front width of the pulse waveform to a wave peak rear width of the pulse waveform when predetermined constants X and Y equal 2 and -2, respectively. Additionally, since Khitwongwattana teaches that the ratio of a wave peak front width to a wave peak read width is correlated with blood pressure, one of ordinary skill in the art would recognize that the square of the same ratio would also be correlated with blood pressure. One would recognize that where a ratio of a wave peak front width to a wave peak rear width is relevant, that a square of the ratio would also be relevant and result in substantially the same results, albeit with different output ranges.

Response to Arguments
Applicant’s arguments, see pg. 7, filed November 3, 2021, with respect to the rejection(s) of claim(s) 9-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 9. 
Claim 9 is rejected under 35 U.S.C. 112(b) because the new limitation seems to be reciting a step of displaying the blood pressure models rather than just identifying that the blood pressure models relate PWV to blood pressure. See above for more detail.
Claim 9 is further rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Xin, Mukkamala, and Thompson. The amended claim limitation recites “wherein the blood pressure models .
Applicant presents no additional arguments against the dependent claims 10-16, and they are also rejected under the current prior art of record as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sullivan et al. (US 2017/0340219) teaches that equations for blood pressure as a function of PTT can be determined using least squares regression or can be predefined based on suitable coefficients or characteristics of the subject (e.g., age, gender, height to waist diameter) (paragraph 21).
Li (US 2018/0303354) teaches selecting a blood pressure calculation algorithm based on a metric of a pulse wave signal (Fig. 1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791